1
2
                                                           JS-6
3
4
5
6
7
8                   UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10                         WESTERN DIVISION
11
12 NATIONAL PRODUCTS INC.,           Case No.: 2:18-cv-02936-AB (SSx)
13            Plaintiff,
                                     [PROPOSED] ORDER
14     v.                            GRANTING STIPULATION OF
                                     DISMISSAL WITH PREJUDICE
15 ARKON RESOURCES, INC.,            PURSUANT TO FED. R. CIV. P.
                                     41(a)(1)(A)(ii)
16            Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
1         The parties having so stipulated and agreed, it is hereby SO ORDERED. The
2 above-referenced case is hereby DISMISSED with prejudice and without an award
3 of costs or fees to any party.
4
5         IT IS SO ORDERED.
6         Dated this 15th day of April, 2019.
7
8
9                                                 Honorable André Birotte Jr.
                                                United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
